Citation Nr: 1757080	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbosacral (low back) condition.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for reflex sympathetic dystrophy (claimed as left hand condition).

3.  Entitlement to service connection for left eye condition.

4.  Entitlement to service connection for lumbosacral (low back) condition.

5.  Entitlement to service connection for reflex sympathetic dystrophy (claimed as left hand condition).

6.  Entitlement to service connection for coronary artery disease, including as secondary to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated June 2013 and June 2015, both of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned at a May 2017 videoconference hearing.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for left eye condition, low back condition, reflex sympathetic dystrophy, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an August 2009 rating decision, the Veteran's claim for service connection for a low back condition was denied.

2.  No notice of agreement (NOD) was filed and no further evidence was added to the claims file for one year after the August 2009 rating decision was mailed.

3.  Since the August 2009 rating decision, the Veteran has submitted evidence in support of his claim for service connection for a low back condition which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

4.  In an August 2009 rating decision, the Veteran's claim for service connection for reflex sympathetic dystrophy was denied.

5.  No NOD was filed and no further evidence was added to the claims file for one year after the August 2009 rating decision was mailed.

6.  Since the August 2009 rating decision, the Veteran has submitted evidence in support of his claim for service connection for reflex sympathetic dystrophy which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 


CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying service connection for a low back condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.302 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2009 rating decision denying service connection for reflex sympathetic dystrophy is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.302 (2017).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for reflex sympathetic dystrophy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A copy of the relevant laws and regulations governing the Veteran's claims were provided to him in the Statement of the Case dated February 2014.

New and Material Evidence

A rating decision of August 2009 denied service connection for low back condition and reflex sympathetic dystrophy.  As no NOD was filed and no evidence submitted within one year after the August 2009 rating decisions was mailed, the rating decision became final. 

In August 2009, the evidence of record did not contain any opinion, independent of the Veteran's, which supported a causal nexus between his in-service injuries and his currently diagnosed low back condition or reflex sympathetic dystrophy.  In July 2017 the Veteran submitted a private opinion, dated June 2017, that addressed each of these issues and supported each of the Veteran's claims for service connection.  The Board finds that this evidence is new, in that it has not been previously submitted to either the RO or the Board.  The Board finds that it is material, as it directly supports the Veteran's claim of a causal nexus between his claimed in-service injuries and his currently diagnosed low back condition and reflex sympathetic dystrophy.  Because the Veteran has submitted new and material evidence supporting his claims of service connection for both his low back condition and reflex sympathetic dystrophy, reopening each claim is warranted.  The claims themselves will be addressed in the remand section below. 
ORDER

1.  The application to reopen the claim for entitlement to service connection for low back condition is granted.  The claim is granted to this extent only.

2.  The application to reopen the claim for entitlement to service connection for reflex sympathetic dystrophy is granted.  The claim is granted to this extent only.


REMAND

The Board notes that the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Evidence of record clearly indicates that these benefits are due, at least in part, to the Veteran's low back condition.  It is not clear whether the Veteran's SSA benefits are related to one or more of his other claimed disorders, including left eye condition, reflex sympathetic dystrophy, or coronary artery disease.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1. Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159 (2017).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Readjudicate the Veteran's claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


